United States Court of Appeals
                     For the First Circuit


No. 20-1512

               STERLING SUFFOLK RACECOURSE, LLC,

                      Plaintiff, Appellant,

                               v.

    WYNN RESORTS, LTD.; WYNN, MA,LLC; STEPHEN WYNN; KIMMARIE
        SINATRA; MATTHEW MADDOX; FBT EVERETT REALTY,LLC,

                     Defendants, Appellees,

                          PAUL LOHNES,

                           Defendant.


                          ERRATA SHEET

          The opinion of this Court, issued on March 3, 2021, is
amended as follows:

          On the cover page, please remove the underling from the
comma following "Aaron M. Katz".

         On page 11, line 3, please replace "a" with "the".

          On page 12, line 15, please replace "support" with
"supports".
          On page 12, line 20, please replace "Indem." with
"Indemnity".